 

Exhibit 10.32

 

Lakeland (Beijing) Safety Products Co., Ltd. June 1, 2015 – May 31, 2017

 

Unit 502, Building B, Sinolight Plaza

No.4 WangjingQiyang Road, Chaoyang District,

Beijing 100102, PRC

 

Summary as below:

 

Lessor: China National Pulp and Paper Research Institute,

Lessee: Lakeland (Beijing) Safety Products Limited

 

1.Extended lease period: 2 years, from June 1, 2015 to May 31, 2017

2.Rent : monthly RMB 10,518 – USD $19,985 YEARLY

3.Office area     : 980 sq feet

4.Security Deposit:  RMB 31,554

5.Rate: 3.85RMB/Day/ per sqm

 

   

